United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3577
                                    ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Jeffrey Paul O’Connor,                 *
                                       * [UNPUBLISHED]
             Defendant-Appellant.      *
                                  ___________

                              Submitted: March 13, 2001

                                   Filed: May 1, 2001
                                    ___________

Before MURPHY, LAY, and BYE, Circuit Judges.
                           ___________


PER CURIAM.


      The defendant, Jeffrey Paul O’Connor, entered into a financing agreement with
the Onsgard State Bank1 for the purpose of buying vehicles to sell through Ladsten
Auto Sales, an established car dealership in Spring Grove, Minnesota. The bank
agreed to lend O’Connor money for specific vehicles using the vehicles as collateral.



      1
          This bank is now known as Jennings State Bank.
       In May 1995, O’Connor obtained a loan from the bank for a 1993 Dodge
Intrepid using a title from a salvage vehicle. O’Connor knew the car didn’t exist, but
he intended to repay the money. He planned to use this money to pay personal bills,
however, the bank found out about the false loan application and seized all his assets
before he could pay his bills.

        O’Connor was charged with making a false bank loan application. He agreed
to plead guilty to the charge and take responsibility for any restitution associated with
the offense and other related offenses.2 The presentence report calculated the amount
of restitution as $21,684.72. O’Connor did not object to the amount, but he did object
to his ability to pay the entire amount, due to his limited financial resources. The district
court, Judge John R. Tunheim presiding, considered O’Connor’s financial status, but
determined that he could pay full restitution and sentenced him accordingly. O’Connor
now appeals his sentence.

       O’Connor argues that based on his past earning ability and financial obligations
he cannot pay the restitution ordered by the court. According to O’Connor, nothing in
the record shows that he has the job skills, education, or other abilities to earn more
that he has in previous years, thus making it impossible for him to pay full restitution.
The Government, however, asserts that full restitution is appropriate because the
district court considered O’Connor’s financial status and other relevant factors.3

       2
       O’Connor was also charged with one count of financial fraud and a second
count of making a false bank loan application based on other loans made with the bank.
These charges were dropped as part of a plea agreement. However, in the plea
agreement, O’Connor agreed to be responsible for the restitution associated with all the
offenses.
       3
        The Government presents a second argument on appeal that O’Connor waived
his right to appeal in his plea agreement. Under the conditions of the plea agreement,
O’Connor could not appeal unless the district court imposed a sentence that exceeded
the statutory maximum. We decline to consider this argument, instead focusing on the

                                            -2-
       We review a district court’s restitution order under an abuse of discretion
standard. See United States v. Mitchell, 893 F.2d 935, 936 (8th Cir. 1990). As such,
unless the district court failed to consider relevant factors when making its decision or
made a clear error of judgment in weighing the relevant factors, the court has not
abused its discretion. See United States v. Kramer, 827 F.2d 1174, 1179 (8th Cir.
1987).

       The record clearly shows that the district court considered O’ Connor’s financial
status when sentencing him to full restitution. The court also considered the fact that
paying full restitution would “smoothen [O’Connor’s] reentry into [the] community,”
thus concluding that it was in O’Connor’s best interest to pay full restitution.
(Sentencing Tr. at 21.)

       Based on our review of the overall record, specifically the Sentencing Transcript,
the district court properly considered all the relevant factors in making its decision. As
such, we find no abuse of discretion and accordingly affirm. See 8th Cir. R. 47B.

      JUDGMENT AFFIRMED.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




merits of the case.

                                           -3-